MEMORANDUM **
Mario Alexander Boconovick-Urbina appeals from the 135-month sentence imposed following his guilty-plea conviction for possession with intent to distribute marijuana, in violation of 21 U.S.C. § 841(a)(1), (b)(l)(B)(vii). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Boconovick-Urbina contends that the district court violated the Sixth Amendment when it increased his sentencing range based on facts that were neither admitted by him nor proven to a jury. This contention fails because Boconovick-Urbina was sentenced well below the statutory maximum. See United States v. Dare, 425 F.3d 634, 640-41 (9th Cir.2005).
Boconovick-Urbina also contends for the first time in his reply brief that his sentence is unreasonable. We decline to address this contention. See United States v. Puerto, 982 F.2d 1297, 1300 n. 1 (9th Cir.1992).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.